1                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
2

3     UNITED STATES OF AMERICA,
                                                        Case No. 2:18-cr-18-RCJ- GWF
4                            Plaintiff,

5                 vs.                                    Order

6     OREN SNOWDEN,

7                            Defendant.

8

9

10   Based upon the pending motion of the government, and good cause appearing,

11           IT IS HEREBY ORDERED that the government shall have until November 1,

12   2019, to file its response to Defendant Oren Snowden’s Section 2255 motion and

13   supplement; and

14           IT IS FURTHER ORDERED that if, after reviewing the change-of-plea transcript,

15   government counsel believes an affidavit from Snowden’s trial defense counsel is necessary

16   to respond to the ineffective-assistance-of-counsel claim, the government will promptly file a

17   request for an Order directing defense counsel to provide that affidavit.

18

19   DATED this _____ dayofofOctober,
                 4th day      ____________,
                                      2019. 2019

20

21
                                           __________________________________________
22                                         UNITED STATES DISTRICT JUDGE

23

24

                                                5
